Opinion by
Keefe, J.
At the trial the president of the petitioning corporation testified that he issued instructions to his broker to enter the merchandise at the invoice price, which represented the full amount paid for the merchandise, and that these articles were the first of that character he had imported; that he was in communication with the appraiser concerning the value, it being the appraiser’s opinion that the articles were undervalued upon entry; that he did not take advantage of an opportunity to amend his entry because he felt the invoice value represented the foreign-market price; that he allowed aja advance to be made and then filed an appeal to reappraisement, but unfortunately was unable to obtain information from abroad on account of present conditions. During the entire time he furnished the customs officials with all information in his possession pertaining to the value. From the evidence presented the court was of the opinion that the petitioner acted in good faith in making his entry. The petition was therefore granted.